DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 15-34 are objected to because of the following informalities:  
In claims 15 and 34, the term “characterized in that” should be “wherein” or another appropriate transitional phrase customary to US practice.
In claims 16-33, line 1, “A device” should be “The sealing device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the downstream direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests 
Claim 15 recites the limitation “at least two respectively axially upstream and downstream labyrinth seal lips” in lines 6-7.  As written, it is unclear if there are at least two upstream and at least two downstream labyrinth seal lips, or at least two labyrinth seal lips, one being axially upstream and one being axially downstream, rendering the scope of the claim unascertainable.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as requiring “at least two labyrinth seal lips, one being axially upstream and one being axially downstream”. Examiner suggest amending the limitation clearly define the required labyrinth seal lips.  
Claim 15 recites the limitation "the coating" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear to which coating of the at least one coating, Applicant is referring.  Examiner suggests amending the limitation to recite “the at least one coating” to cure the antecedent basis and indefiniteness issues. All subsequent instances of “the coating” or “said coating” will be interpreted as such.
Claim 15 recites the limitation “the coating and said at least two labyrinth seal lips respectively radially having at least two axially upstream and downstream free axial sealing surfaces, respectively, and respective free ends” in lines 8-10.  As written, it is unclear what Applicant is trying to claim due to the awkward phrasing and the superfluous use of the terms “respectively” and “respective”.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be 
Claim 15 recites the limitation "the gas flow", “the gas stream”, “the flow of gas” and “the circulating gas in lines 14-18.  There is insufficient antecedent basis for these limitations in the claim.  Further, it is unclear if these limitation all refer to the same gas flows or different gas flow, rendering the claim indefinite.  For examination purposes, as best understood by the Examiner in view of the specification, there is only one gas flow and each of the above recitation will be interpreted as referring to the same gas flow.  Examiner suggests amending the limitations to provide proper antecedent basis for a gas flow and use consistent terminology when referring back to the gas flow in this claim and any subsequent claims.
Claims 16-34 are also indefinite by virtue of their dependency on Claim 15.
Claim 16 recites the limitation “wherein, radially, the low wall still extends  axially opposite a part of the upstream labyrinth seal lip” in lines 1-2.  As written, it is unclear what Applicant is trying to claim due to the awkward phrasing.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as the low wall extends axially opposite a part of the upstream labyrinth seal lip. Examiner suggests amending the limitation clearly define the required relationship between the low wall and the upstream labyrinth seal lip.  
Claims 18, 20, 22, 24, 27 and 29 are also indefinite by virtue of their dependency on Claim 16.

Claims 23 and 24 recite the limitation "the upstream direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the limitation to recite “an upstream direction” to cure the antecedent basis issues.
Claims 23 and 24 recite the limitation "to a radial to the axis" in line 3.  It is unclear what applicant is trying to claim due to the awkward phrasing, rendering the claim indefinite.
Claim 25 is also indefinite by virtue of its dependency on Claim 23
Claim 32 recites the limitation "the end portion" and “the upstream end” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.  Examiner suggests amending the limitation to recite “an end portion” and “an upstream end” to cure the antecedent basis issues.
Regarding claim 33, the phrase "preferably" in line 1, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20, 30-32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chouhan et al. (US 9291061), hereinafter: “Chouhan”.
In Reference to Claim 15
Chouhan teaches:
A sealing device(66; Fig 5) between a rotor part(22) and a stator part(23) of an aircraft gas turbomachine(10; Col 4, ll. 20-30), wherein gas(20) is to circulate in the downstream direction(58), the rotor part being adapted to rotate relative to the stator part about an axis(25; Col 4, ll. 1-7), the sealing device comprising at least one coating made of abradable material(70,70; Fig 5, Col 10, ll. 4-10):

adapted to cooperate with at least two respectively axially upstream and downstream labyrinth seal lips(150,152), radially projecting over an extreme portion(50) of the rotor part(as shown in Fig 5, 150 and 152 project radially over 50),
the coating and said at least two labyrinth seal lips respectively radially having at least two axially upstream and downstream free axial sealing surfaces(each upstream and downstream coating portion 70, 70 has a free axial sealing surface comprising the inner radial surface of 70), respectively, and respective free ends(each upstream and downstream labyrinth seal lip, 150,152, has a free radial end) the free end of the downstream labyrinth seal lip and the downstream free axial sealing surface being located at radial positions which are each further from the axis than the free end of the upstream labyrinth seal lip and than the upstream free axial sealing surface(as shown in Fig 5, the stepped surface of 23 and the inclined nature of 50 produces a downstream axial free sealing surface and a free end of the downstream labyrinth seal lip located radially further from the axis than the upstream axial free sealing surface and the free end of the upstream labyrinth seal lip),
characterized in that axially upstream of said at least two labyrinth seal lips(150,152) with respect to the direction of the gas flow(58), the sealing device comprises a circumferential low wall(184) which radially extends beyond the upstream free axial sealing surface of said coating(clearly shown in Fig 5), by penetrating radially into the gas stream(at 104), thereby forming a substantially transverse obstacle to the flow of gas from upstream(clearly shown in Fig 5)

In short, the claimed invention does not differ from the prior art in any physical structural manner.
It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. As Chouhan teaches substantially identical structure as the claimed invention, Claim 1 is rejected as anticipated.
In Reference to Claim 16
Chouhan teaches:
A device according to claim 15(see rejection of claim 15 above) wherein, radially, the low wall still extends axially opposite a part of the upstream labyrinth seal lip radially located at a distance from the free end of said upstream labyrinth seal lip(184 extends radially at a position axially opposite the free end of 150; Fig 5).
In Reference to Claim 17
Chouhan teaches:

In Reference to Claim 18
Chouhan teaches:
A device according to claim 16(see rejection of claim 16 above) wherein the low wall is axially located at or towards an axially upstream end of the upstream free axial sealing surface of the coating(as shown in Fig 5, 184 is located at the upstream end of the inner radial surface of 70).
In Reference to Claim 19
Chouhan teaches:
A device according to claim 15(see rejection of claim 15 above) wherein the low wall is integral with said coating(since 184 and 70 are constituents of 23 they are integral).
In Reference to Claim 20
Chouhan teaches:
A device according to claim 16(see rejection of claim 16 above) wherein the low wall is integral with said coating(since 184 and 70 are constituents of 23 they are integral).

In Reference to Claim 30
Chouhan teaches:

In Reference to Claim 31
Chouhan teaches:
A device according to claim 15(see rejection of claim 15), wherein:
the coating has a cellular structure comprising radial cells individually having an axial dimension(coating 70 has a honeycomb cellular structure having an axial dimension since 70 extends in the axial direction as shown in Fig 5; Col 10, ll. 5-10), and
the low wall has an axial thickness greater than said axial dimension of the cells located on the same circumference, transversely to said axis(since the low wall 184 also extends axially it can be said an axial thickness dimension of at least part of 184 is greater than an axial dimension of at least part of 70).
In Reference to Claim 32
Chouhan teaches:
A device according to claim 15, wherein:
the end portion(50) of the rotor part from which said at least two labyrinth seal lips radially project comprises a blade platform(50 is a platform; Fig 5) provided at the upstream end with an upstream facing spoiler(78), and

In Reference to Claim 34
Chouhan teaches:
A gas turbomachine(10) for an aircraft(Col 4, ll. 20-30), characterized in that it is equipped with the sealing device according to claim 15(see rejection of claim 15 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chouhan in view of Chouhan (US 9080459), hereinafter: “Chouhan ‘459”.
In Reference to Claims 21-22
Chouhan teaches:
A device according to claims 15 and 16(see rejection of claims 15 and 16 above),

wherein the low wall is defined by a superelevation formed on said coating, radially projecting from an upstream free axial surface of the sealing device.
Chouhan ‘459 teaches:
An analogous sealing device(200; Fig 3) wherein a low wall(220) is defined by a superelevation(220 is a superelevation of 200; Fig 3) formed on said coating(200 is an abradable honeycomb material 205; Col 3, ll. 65 to Col 4, ll. 1), radially projecting from an upstream free axial surface of the sealing device(clearly shown in Fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouhan to incorporate the teachings of Chouhan ‘459 to extend the low wall from an upstream free axial surface of the abradable coating to improve overall system and stage efficiency by sealing effectively the air gap between the blade and the stator.  Additionally, by extending the low wall from the abradable coating rather than the static casing structure as in Chouhan, significant savings in terms of repair time and cost may be realized(Col 4, ll. 3-14).

Claims 23-25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chouhan in view of Schabowski et al. (US 20110070074), hereinafter: “Schabowski”.
In Reference to Claims 23-24
Chouhan teaches:
A device according to claims 15 and 16(see rejection of claims 15 and 16 above),
Chouhan fails to teach:

Schabowski teaches:
An analogous sealing device(4) wherein at least the upstream labyrinth seal lip(5) is, towards said upstream free axial sealing surface, inclined in the upstream direction with respect to the axis and to a radial to the axis, over at least a part of its length(P[0015]; Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouhan to incorporate the teachings of Schabowski to angle the labyrinth seal lips towards the upstream free axial sealing surface over at least part of its length to further obstruct, deflect and dissipate the leakage airflow through the annular gap between the labyrinth seal lip and that stator, which ultimately increases efficiency(P[0018]).
In Reference to Claim 25
Chouhan in view of Schabowski teaches:
A device according to claim 23(see rejection of claim 23 above), wherein the free end of the upstream labyrinth seal lip is located radially opposite an axially upstream part of the upstream free axial sealing surface(as shown in Fig 5 of Chouhan, the free end of 150 is radially opposite an axially upstream part of 70)


Allowable Subject Matter
Claims 26-29 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 26-29 and 33, the prior art of record is silent regarding the dimensions of the low wall and Applicant provides sufficient criticality for the dimensional ranges and ratios as claimed. Fig 10 and page 13, lines 4-22 of the specification describes a specific benefit of reducing airflow leakage within the clearance and increasing efficiency, whereas value outside the claimed ranges provide little or no benefit.  It is the Examiner’s opinion that one of ordinary skill in the art would not have arrived at the claimed invention without the benefit of Applicant’s disclosure.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Plemmons et al. (US 5218816), Babu et al. (US 8807927), Ingistov (US 7255531), Chouhan (US 9151174), Rhode (US 5639095), Laverty (US 4351532) are all cited for teaching similar labyrinth seal structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745